Citation Nr: 0017510	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1960 until 
September 1964 in the U. S. Marine Corps and from November 
1972 until August 1995 in the U. S. Coast Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a heart disorder, claimed as 
anterior hemiblock.

The Board remanded the claim in October 1997 for additional 
development.  Subsequently, having complied with the 
instructions on remand, the RO returned the case to the Board 
for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a heart 
disorder is not supported by a current diagnosis of a heart 
disorder or by competent medical evidence of an etiological 
relationship between a claimed heart disorder and an in-
service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to service connection for a 
heart disorder, which he alleges was first manifested during 
his second period of active military service.  The veteran 
asserts that he was given only a "30-second" examination in 
October 1995 by a physician not specializing in cardiac 
problems and that there is ample evidence over several years 
showing cardiac abnormalities.  Further, in his May 1996 
substantive appeal, the veteran put forth the assertion that 
a physician associated with the United States Public Health 
Service/Coast Guard clinic told him that his shortness of 
breath was due to the hemiblock and would later require a 
pacemaker.

Factual Background

Service medical records for the first period of active 
service from 1960 to 1964 are negative for any complaints, 
findings or diagnosis of a heart disorder.

In a report of medical history completed in October 1972, the 
veteran denied heart pounding/palpitations, heart trouble, 
pain/pressure in chest and dizziness.  The clinical 
evaluation of his heart was normal.  In March 1975 and in 
June 1976, his heart was clinically evaluated as normal.  In 
reports of medical history completed in August 1977 and 
September 1978, the veteran denied heart 
pounding/palpitations, heart trouble, pain/pressure in chest 
and dizziness.  The clinical evaluation of his heart was 
normal at both medical examinations.  An electrocardiogram 
(ECG) in September 1978 was within normal limits, as was a 
chest X-ray in August 1979.  In October 1979, there was an 
abnormal ECG with abnormal nonspecific "T" wave changes.  
The report of a June 1980 ECG notes sinus arrhythmia and that 
the ECG was within normal limits.  The veteran's heart was 
clinically evaluated as normal on the report of medical 
examination in September 1980.  

In a report of medical history completed in August 1981 in 
conjunction with an annual examination, the veteran reported 
experiencing heart pounding/palpitations.  The examining 
physician noted that an ECG had revealed sinus arrhythmia 
judged to be a normal variant, without evidence of pain or 
disability.  Clinical evaluation of the veteran's heart was 
normal.  In August 1981, the veteran had a borderline ECG.  
The interpretation noted sinus arrhythmia and nonspecific QRS 
widening.  The May 1982 report of X-ray examination of the 
chest notes that the heart was normal in shape, size and 
position, without evidence of aortic calcification.  The 
impression was that no abnormality was identified. A June 
1982 clinical evaluation showed a normal heart.  In June 
1982, October 1985, May 1986, October 1987, ECGs were 
reported as normal.  The veteran again noted heart 
palpitations/pounding heart on report of medical history 
completed in October 1985.  He denied heart trouble, pain or 
pressure in the chest, and dizziness.  The examining 
physician included notation of the veteran's reported 
occasional flutters in the chest, questionably muscular on 
deep inspiration.  

Heart palpitations/pounding heart were reported on a medical 
history questionnaire completed in May 1986.  The veteran 
elaborated that he experienced palpitations, pounding heart 
on occasion and skipped beats on occasion.  His heart was 
clinically evaluated as normal upon examination in May 1986.  
The report of a chest X-ray in June 1986 indicates that his 
heart was normal in shape, size and position, without 
evidence of aortic calcification.  There was evidence of 
slight emphysema with no other abnormality suggested.  In a 
report of medical history completed in October 1987 the 
veteran denied a history of heart pounding or palpitations, 
heart trouble, pain or pressure in chest, and dizziness.  His 
heart was clinically evaluated as normal.  

At the time of an annual examination in October 1991, the 
veteran gave a history of palpitations or pounding heart, 
noted to be rare palpitations not related to activity.  He 
denied shortness of breath, pain or pressure in the chest and 
heart trouble.  On physical examination the heart was noted 
to be normal.  An ECG showed normal sinus rhythm with sinus 
arrhythmia, and was considered to be normal.   In a report of 
medical history completed in October 1991 in conjunction with 
an annual examination, the veteran reported a history of rare 
heart palpitations, unrelated to activity.  He denied a 
history of heart trouble, pain or pressure in his chest, and 
dizziness.  His heart was noted to be normal on physical 
examination.  At the time of an annual examination in 
September 1993 the veteran denied a history of pounding heart 
or palpitations, shortness of breath, pain or pressure in the 
chest and heart trouble on a report of medical history.  
Physical examination revealed a normal heart and an 
unconfirmed ECG showed normal sinus rhythm with occasional 
premature ectopic complexes.   A confirmed ECG of the same 
date was interpreted as showing normal sinus rhythm and as 
being a normal ECG.  In September 1994, the veteran presented 
with a six-month history of shortness of breath and chronic 
cough.  He was referred for routine spirometry.  It was noted 
on the referral that he denied chest pains and that his heart 
had regular rhythm and rate, without murmurs.  

In connection with a retirement examination in October 1994, 
the veteran completed a medical history report in which he 
reported having or having had shortness of breath but denied 
pain or pressure in the chest, palpitation or pounding heart, 
and heart trouble.  An ECG was interpreted as showing sinus 
bradycardia and a handwritten notation of left anterior 
hemiblock was written on the tracing by Dr. David Ng.  The 
accompanying retirement examination report indicates that the 
veteran's heart was normal on physical examination and that 
an ECG showed sinus bradycardia, left anterior hemiblock, not 
considered disabling.  Dental health questionnaires completed 
in September 1993 and October 1994 reference a childhood 
heart murmur, resolved.

A VA Compensation and Pension (C&P) medical examination was 
conducted in October 1995.  The veteran complained of mild 
shortness of breath on exertion.  The examiner noted that an 
ECG apparently had shown a minor conduction defect, which had 
been unchanged, that the veteran had no symptoms of coronary 
disease, and that his coronary size apparently was normal.  
The examiner's impression was that there were no serious 
problems to account for dyspnea and he indicated that the 
minor changes on ECG were probably not of significance.

The Board remanded the claim in October 1997 for additional 
development.  In response to a letter from the RO, a 
statement was received from the veteran in November 1997 that 
all medical information was in his official Coast Guard 
medical record.  The veteran also submitted a letter in 
November 1997 informing that all his medical care concerning 
cardiac and/or respiratory problems was at U. S. Coast Guard 
medical facilities.  The veteran advised that David Ng is a 
U.S. Public Health physician attached to the U. S. Coast 
Guard and provided an address for him.  The RO requested 
information from Dr. Ng by letter dated in December 1997; 
however, no response was received.  

The veteran was afforded a VA C&P cardiology examination in 
November 1998.  The veteran had complaints of occasional 
palpitations; occasional sharp, deep, left anterior chest 
pain for 2 to 3 years; slight cough producing sputum 
attributed to allergies; and shortness of breath.  The 
examiner indicated that the veteran's medical records were 
reviewed.  It was reported in the medical history that the 
veteran's electrocardiograms had been generally normal except 
for sinus arrhythmia and in 1993 his electrocardiogram was 
reported to show occasional ectopic beats.  It was also noted 
that an October 1994 electrocardiogram had been assessed by 
the examining physician as showing left anterior hemiblock.  
It was also noted that at the time, the QRS axis read by the 
computer was +29 degrees.  

Clinical findings on examination were that the pulse was 64 
and regular, blood pressure was 122/50, neck veins were flat 
at 90 degrees, and carotid pulses were normal with no bruits.  
The lungs were normally "resident" [resonant] and clear on 
auscultation.  Other findings were normal heart sounds with 
no gallops or murmurs, no edema in the extremities, good 
posterior tibial pulses and right anterior tibial pulse.  

The examiner indicated that the electrocardiograms were 
reviewed and he made specific observations about the results 
in 1978, October 1979, June 1980, August 1981, September 1993 
and October 1994 as instructed in the remand.  The examiner 
noted that the "[e]lectrocardiogram of 10/17/94, at which 
time the diagnosis of a left anterior hemiblock was made by 
David Ng is actually a normal tracing."  Findings were that 
the QRS axis was +29 degrees and the heart rate was 58 
"degrees."  The pertinent current diagnosis was of a normal 
cardiovascular system with normal QRS axis and no evidence of 
left anterior hemiblock.  The examiner commented:  "There is 
no evidence of service connection of heart disease.  All of 
his electrocardiograms have been within normal limits except 
for a slight widening of the QRS complexes, which has not 
been progressive and is probably insignificant."  The report 
of a VA chest X-ray in November 1998 noted the heart size was 
normal, no vascular abnormality was seen, and the heart and 
great vessels were unremarkable.  The impression was that old 
granulomatous calcifications were noted.  The chest was 
otherwise within normal limits.  A November 1998 ECG was 
interpreted as showing normal sinus rhythm, with left atrial 
enlargement to be considered.  

Subsequently, a review of the November 1998 diagnostic 
studies was made by another examiner who wrote:

Ekg (sic) was essentially normal with NSR, 
biphasic F wave in V1 and normal axis.  No 
evidence of conduction block.  These findings 
are usually considered within the range of 
normal, and do not call for a change from [the 
November 1998 examiner's] diagnosis of normal 
cardiovascular system.  No cardiomegaly or 
vascular abnormalities on CXR. 

X-ray report does not reveal radiographic 
evidence of emphysema or asbestos related 
disease.


Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The initial question for the Board is determining whether the 
appellant has presented well-grounded claims in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).




Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

The veteran contended that the October 1995 VA C&P 
examination was inadequate and he was afforded another VA C&P 
examination in November 1998.  Neither examiner provided a 
diagnosis of a heart disorder.  Although the service medical 
records show some ECG results that were considered abnormal 
and document the veteran's complaints of palpitations, the 
medical evidence does not show that the veteran currently has 
heart disease.  The VA doctor who examined the veteran in 
November 1998 reviewed his medical records, including the 
1994 electrocardiogram upon which a diagnosis of left 
hemiblock had been based, and concluded that it was actually 
a normal tracing.  Subsequently, another physician reviewed 
studies accomplished at the time of the November 1998 
examination and found that they were within the range of 
normal, despite a notation on the November 1998 ECG that 
right atrial enlargement was to be considered.  

Specifically the reviewing doctor stated that the diagnosis 
of a normal cardiac system made at the November 1998 
examination need not be changed.  Thus, there 
is no competent evidence that the veteran currently has a 
heart disorder.  Further, there is no competent medical 
evidence of record that establishes a nexus between any 
clinical findings or complaints during the veteran's active 
service and a claimed current heart disability.

Although it appears that the veteran served as a hospital 
corpsman, the record does not reflect that he has medical 
expertise in cardiology, including the diagnoses of cardiac 
disorders, that would render his opinions on that matter 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).  Accordingly, the claim 
for service connection for a heart disorder is not well 
grounded and the claim must be denied. 

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  It is noted that the RO wrote to Dr. Ng 
and requested, in part, that he comment on his alleged 
statement that the veteran had shortness of breath due to a 
hemiblock and that he would eventually need a pacemaker.  
However, there was no response to the letter and the letter 
was not returned as undeliverable.   As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.

As the veteran's claim does not cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

A well-grounded claim for service connection for a heart 
disorder not having been submitted, the claim is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals







 

